In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 13‐2420 
BRIAN A. MAUS, 
                                                     Plaintiff‐Appellant, 

                                    v. 

DIANE BAKER, et al., 
                                                  Defendants‐Appellees. 
                       ____________________ 

          Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
              No. 09 C 42 — Rudolph T. Randa, Judge. 
                       ____________________ 

   SUBMITTED AUGUST 2, 2013 — DECIDED SEPTEMBER 5, 2013 
                 ____________________ 

    Before POSNER, Circuit Judge. 
    A  state  prison  inmate  named  Brian  Maus  has  appealed 
pro  se  from  the  dismissal  after  trial  of  his  suit  under  42 
U.S.C.  § 1983  against  prison  officials  for  using  excessive 
force against him on multiple occasions. He moves our court 
to  order  that  he  be  given  the  trial  transcript  for  free,  to  aid 
him  in  his  appeal.  The  motion  has  been  referred  to  me,  as 
motions  judge  when  it  was  filed,  for  a  ruling.  See  7th  Cir. 
Operating Proc. 1(a)(1); Fed. R. App. P. 27(c). 
2                                                             No. 13‐2420 


     Section 753(f) of the Judicial Code provides that 
     fees  for  transcripts  furnished  in  criminal  proceedings  to 
     persons  proceeding  under  the  Criminal  Justice  Act  (18 
     U.S.C. 3006A), or in habeas corpus proceedings to persons 
     allowed to sue, defend, or appeal in forma pauperis, shall 
     be  paid  by  the  United  States  out  of  moneys  appropriated 
     for  those  purposes.  Fees  for  transcripts  furnished  in  pro‐
     ceedings brought under section 2255 of this title to persons 
     permitted to sue or appeal in forma pauperis shall be paid 
     by  the  United  States  out  of  money  appropriated  for  that 
     purpose if the trial judge or a circuit judge certifies that the 
     suit  or  appeal  is  not  frivolous  and  that  the  transcript  is 
     needed to decide the issue presented by the suit or appeal. 
     Fees for transcripts furnished in other proceedings to per‐
     sons  permitted  to  appeal  in  forma  pauperis  shall  also  be 
     paid by the United States if the trial judge or a circuit judge 
     certifies  that  the  appeal  is  not  frivolous  (but  presents  a 
     substantial question).  
The key sentence applicable to this case is the last, and it al‐
lows  an  appellant  in  Maus’s  position  to  obtain  a  transcript 
without  charge  only  if  he  is  proceeding  in  forma  pauperis. 
(The  limitation  to  nonfrivolous  appeals  was  held  constitu‐
tional in United States v. MacCollom, 426 U.S. 317 (1976).) Also 
28 U.S.C. § 1915(c)(1) allows the district court, in the case of a 
litigant  who  is  proceeding  in  forma  pauperis,  to  “direct 
payment by the United States of the expenses of printing the 
record on appeal in any civil or criminal case, if such print‐
ing  is  required  by  the  appellate  court.”  What  is  required  to 
constitute the appellate record is set forth in Fed. R. App. P. 
10, and can include the transcript, as we’ll see in a moment. 
   Maus  is  not  proceeding  in  forma  pauperis,  and  cannot, 
regardless  of  poverty,  because  he  has  three  strikes  and  has 
No. 13‐2420                                                            3 


not shown that he’s in imminent danger of serious physical 
injury.  28  U.S.C. § 1915(g). He has paid  the required fee for 
filing his appeal, but claims that he doesn’t have the money 
to pay for the transcript, which he estimates would cost him 
between  $2,000  and  $3,000  (the  court  reporter  has  not  pro‐
vided an estimate of the cost). He fears that without the tran‐
script his appeal will  be dismissed, because Fed. R. App. P. 
10(b)(2)  states  that  “if  the  appellant  intends  to  urge  on  ap‐
peal that a finding or conclusion is unsupported by the evi‐
dence  or  is  contrary  to  the  evidence,  the  appellant  must  in‐
clude  in  the  record  a  transcript  of  all  evidence  relevant  to 
that finding or conclusion.” 
    I  am  not  the  first  judge  to  be  troubled  by  the  prospect 
that  a  litigant  with  a  potentially  meritorious  claim  would 
forfeit  appellate  review  simply  because  he  can’t  pay  for  a 
transcript; someone who isn’t poor enough to qualify for in 
forma pauperis status may still be unable to pay thousands 
of  dollars  for  a  trial  transcript.  Walker  v.  People  Express  Air‐
lines, Inc., 886 F.2d 598, 601 (3d Cir. 1989), responded to this 
dilemma  by  holding  that  in  forma  pauperis  status  could  be 
granted  for  the  limited  purpose  of  excusing  the  plaintiff 
from  having  to  pay  the  cost  of  a  transcript  required  for  his 
appeal, although the court denied such relief in that case. See 
also Zaun v. Dobbin, 628 F.2d 990, 993 (7th Cir. 1980) (per cu‐
riam); In re Stump, 449 F.2d 1297, 1297–98 (1st Cir. 1971) (per 
curiam). These cases, as noted in Tucker v. Branker, 142 F.3d 
1294, 1298–99 (D.C. Cir. 1998), date from the more forgiving 
era in which a district judge was authorized to waive the fil‐
ing  fee  in  part  or  whole  if  the  plaintiff  was  proceeding  in 
forma pauperis. No longer can the judge do that, though he 
can  allow  the  fee  to  be  paid  in  installments.  28  U.S.C. 
§ 1915(b). But 28 U.S.C. § 753(f), insofar as concerns the gov‐
4                                                         No. 13‐2420 


ernment’s  paying  for  transcripts,  is  unchanged.  And  so  we 
can assume, though we needn’t decide, that cases like Walker 
survive  the  enactment  of  section  1915(b).  But  the  cases  can‐
not  help  Maus.  He  hasn’t  been  barred  from  proceeding  in 
forma  pauperis  by  poverty,  as  in  Walker,  but  by  the  three‐
strikes  rule,  a  bar  unrelated  to  ability  to  finance  an  appeal. 
Poverty  or  affluence  is  irrelevant  to  a  denial  of  in  forma 
pauperis status based on such a rule, and there is no compel‐
ling  reason  to  require  the  government  to  defray  litigation 
expenses of a prisoner who has already burdened the judici‐
ary with repeated meritless suits. 
     The motion is therefore 
                                                              DENIED.